As filed with the Securities and Exchange Commission on June 1, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2015 Date of reporting period:March 31, 2015 Item 1. Schedules of Investments. Kellner Merger Fund Schedule of Investments at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 86.2% Administrative and Support Services - 4.8% Baker Hughes, Inc. $ Orbitz Worldwide, Inc. (a) Beverage and Tobacco Product Manufacturing - 0.8% Lorillard, Inc. (c) Broadcasting (except Internet) - 2.5% DIRECTV (a)(c) Sirius XM Holdings, Inc. (a)(c) Time Warner Cable, Inc. Chemical Manufacturing - 13.2% 0 Actavis plc (a)(b) 86 AstraZeneca PLC - ADR 1 Endo International plc (a)(b) 90 Pharmacyclics, Inc. (a) Polypore International, Inc. (a) Salix Pharmaceuticals, Inc. (a) Computer and Electronic Product Manufacturing - 7.2% Aruba Networks, Inc. (a) Exelis, Inc. Freescale Semiconductor Ltd. (a)(b) Tokyo Electron Ltd. - ADR (a) Credit Intermediation and Related Activities - 15.1% City National Corp. Hudson City Bancorp, Inc. (c) Susquehanna Bancshares, Inc. (c) Data Processing, Hosting, and Related Services - 3.0% Riverbed Technology, Inc. (a)(c) General Merchandise Stores - 11.7% Family Dollar Stores, Inc. (c) Insurance Carriers and Related Activities- 0.0% Montpelier Re Holdings Ltd. (b) Machinery Manufacturing - 0.3% Dresser-Rand Group, Inc. (a) Merchant Wholesalers, Nondurable Goods - 5.8% Sigma-Aldrich Corp. (c) Miscellaneous Manufacturing - 2.2% 1 Becton, Dickinson and Co. International Game Technology (c) Miscellaneous Store Retailers - 1.7% Office Depot, Inc. (a) Oil and Gas Extraction - 2.1% Talisman Energy, Inc. (b) Paper Manufacturing - 6.1% MeadWestvaco Corp. Performing Arts and Spectator Sports - 1.0% Life Time Fitness, Inc. (a) Primary Metal Manufacturing - 2.7% RTI International Metals, Inc. (a) Professional, Scientific, and Technical Services - 0.8% Advent Software, Inc. Publishing Industries (Except Internet) - 1.8% Catamaran Corp. (a)(b) Telecommunications - 0.9% Covisint Corp. (a) Mavenir Systems, Inc. (a) Transportation Equipment Manufacturing - 2.0% TRW Automotive Holdings Corp. (a) Utilities - 0.5% Pepco Holdings, Inc. TOTAL COMMON STOCKS (Cost $53,037,478) RIGHTS - 0.0% Hospitals - 0.0% Community Health Systems, Inc. (a) TOTAL RIGHTS (Cost $0) Contracts PURCHASED OPTIONS - 0.0% Put Options - 0.0% Time Warner Cable, Inc. Expiration: April 2015, Exercise Price: $135.00 TOTAL PURCHASED OPTIONS (Cost $105,332) Shares MONEY MARKET FUNDS - 13.8% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (d)(e) TOTAL MONEY MARKET FUNDS (Cost $8,615,004) Total Investments in Securities (Cost $61,757,814) - 100.0% Liabilities in Excess of Other Assets - (0.0)% ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of March 31, 2015. (e) All or a portion of the shares have been committed as collateral for the total return swaps. ADR American Depository Receipt Kellner Merger Fund Schedule of Securities Sold Short at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 40.7% Beverage and Tobacco Product Manufacturing - 0.3% Reynolds American, Inc. $ Broadcasting (except Internet) - 9.7% Comcast Corp. - Class A Chemical Manufacturing - 0.2% Pfizer, Inc. Computer and Electronic Product Manufacturing - 4.0% Applied Materials, Inc. Harris Corp. Mitel Networks Corp. (a)(b) NXP Semiconductors NV (a)(b) Credit Intermediation and Related Activities - 11.3% BB&T Corp. M&T Bank Corp. Royal Bank of Canada (b) General Merchandise Stores - 3.0% Dollar Tree, Inc. (a) Insurance Carriers and Related Activities - 0.0% Endurance Specialty Holdings Ltd. Miscellaneous Store Retailers - 0.6% Staples, Inc. Paper Manufacturing - 6.2% Rock-Tenn Co. - Class A Primary Metal Manufacturing - 2.7% Alcoa, Inc. Support Activities for Mining - 1.7% Halliburton Co. Telecommunications - 1.0% AT&T, Inc. TOTAL COMMON STOCKS (Proceeds $25,021,130) Total Securities Sold Short (Proceeds $25,021,130) $ (a) Non-income producing security. (b) Foreign issued security. Kellner Merger Fund Schedule of Swap Contracts at March 31, 2015 (Unaudited) Security Total Return Received Termination Date Shares Notional Amount Net Unrealized Appreciation/(Depreciation) Counterparty LONG TOTAL RETURN SWAP CONTRACTS Dresser-Rand Group Total return of security 11/19/2024 $ $ Goldman Sachs & Co. Hospira, Inc. Total return of security 3/11/2025 ) Goldman Sachs & Co. Time Warner Cable, Inc. Total return of security 10/18/2024 Goldman Sachs & Co. TRW Automotive Holdings Corp. Total return of security 10/21/2024 Goldman Sachs & Co. $ Kellner Event Fund Schedule of Investments at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 63.9% Administrative and Support Services - 2.4% Baker Hughes, Inc. $ Orbitz Worldwide, Inc. (a) Broadcasting (except Internet) - 6.7% Cumulus Media, Inc. - Class A (a) Sirius XM Holdings, Inc. (a)(c) Spanish Broadcasting System, Inc. - Class A (a) Time Warner Cable, Inc. Chemical Manufacturing - 9.6% 1 Actavis plc (a)(b) Hospira, Inc. (a) Pharmacyclics, Inc. (a) Polypore International, Inc. (a) Salix Pharmaceuticals, Inc. (a) Computer and Electronic Product Manufacturing - 3.9% Aruba Networks, Inc. (a) Exelis, Inc. Freescale Semiconductor Ltd. (a)(b) Tokyo Electron Ltd. - ADR Credit Intermediation and Related Activities - 8.2% City National Corp. Hudson City Bancorp, Inc. (c) Susquehanna Bancshares, Inc. Data Processing, Hosting, and Related Services - 1.7% Riverbed Technology, Inc. (a)(c) General Merchandise Stores - 6.2% Family Dollar Stores, Inc. (c) Machinery Manufacturing - 1.6% Dresser-Rand Group, Inc. (a) Merchant Wholesalers, Nondurable Goods - 3.3% Alliance One International, Inc. (a) Sigma-Aldrich Corp. (c) Mining (except Oil and Gas) - 1.4% Alpha Natural Resources, Inc. (a) SunCoke Energy Partners LP Miscellaneous Manufacturing - 1.2% International Game Technology (c) Miscellaneous Store Retailers - 0.9% Office Depot, Inc. (a) Oil and Gas Extraction - 1.1% Talisman Energy, Inc. (b) Paper Manufacturing - 3.3% MeadWestvaco Corp. Performing Arts and Spectator Sports - 0.6% Life Time Fitness, Inc. (a) Primary Metal Manufacturing - 1.4% RTI International Metals, Inc. (a) Professional, Scientific, and Technical Services - 2.0% Advent Software, Inc. Yahoo!, Inc. (a) Publishing Industries (except Internet) - 0.9% Catamaran Corp. (a)(b) Telecommunications - 1.3% Globalstar, Inc. (a) Mavenir Systems, Inc. (a) Transportation Equipment Manufacturing - 5.8% TRW Automotive Holdings Corp. (a)(c) Utilities - 0.4% Pepco Holdings, Inc. (c) TOTAL COMMON STOCKS (Cost $6,394,978) PREFERRED STOCKS - 2.8% Real Estate - 2.3% American Realty Capital Properties, Inc. Telecommunications - 0.5% United States Cellular Corp. TOTAL PREFERRED STOCKS (Cost $270,988) CLOSED-END FUNDS - 3.5% BlackRock Debt Strategies Fund, Inc. Nuveen Floating Rate Income Opportunity Fund TOTAL CLOSED-END FUNDS (Cost $344,595) Principal Amount CONVERTIBLE BONDS - 0.2% Goodrich Petroleum Corp. $ 5.00%, 10/1/2032 TOTAL CONVERTIBLE BONDS (Cost $18,923) CORPORATE BONDS - 1.8% Arch Coal, Inc. 9.875%, 6/15/2019 Alaska Communications Systems Group, Inc. 6.25%, 5/1/2018 TOTAL CORPORATE BONDS (Cost $179,556) MUNICIPAL BONDS - 1.9% Commonwealth of Puerto Rico Public Improvement Funding Bonds, Series 2012 A, General Obligation 4.00%, 7/1/2020 TOTAL MUNICIPAL BONDS (Cost $183,840) Contracts PURCHASED OPTIONS - 0.0% Put Options - 0.0% 7 Time Warner Cable, Inc. Expiration: April 2015, Exercise Price: $135.00 TOTAL PURCHASED OPTIONS (Cost $5,995) Shares MONEY MARKET FUNDS - 23.1% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (d) TOTAL MONEY MARKET FUNDS (Cost $2,350,837) Total Investments in Securities (Cost $9,749,712) - 97.2% Other Assets in Excess of Liabilities - 2.8% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of March 31, 2015. ADR American Depository Receipt Kellner Event Fund Schedule of Securities Sold Short at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 20.6% Broadcasting (except Internet) - 3.5% Comcast Corp. - Class A $ Computer and Electronic Product Manufacturing - 2.1% Applied Materials, Inc. Harris Corp. Mitel Networks Corp. (a)(b) NXP Semiconductors NV (a)(b) Credit Intermediation and Related Activities - 6.3% BB&T Corp. Canadian Western Bank (b) M&T Bank Corp. Royal Bank of Canada (b) General Merchandise Stores - 1.6% Dollar Tree, Inc. (a) Miscellaneous Store Retailers - 0.4% Staples, Inc. Paper Manufacturing - 3.4% Rock-Tenn Co. - Class A Primary Metal Manufacturing - 1.4% Alcoa, Inc. Securities, Commodity Contracts and Other Financial Investment Activities - 1.1% Alibaba Group Holding Ltd. - ADR (a) Support Activities for Mining - 0.8% Halliburton Co. TOTAL COMMON STOCKS (Proceeds $2,087,301) Principal Amount CORPORATE BONDS - 1.1% Vallourec SA (b) $ 2.25%, 9/30/2024 TOTAL CORPORATE BONDS (Proceeds $113,960) Total Securities Sold Short (Proceeds $2,201,261) $ (a) Non-income producing security. (b) Foreign issued security. ADR American Depository Receipt Note 1 – Securities Valuation The Kellner Funds’ (the “Funds”) investments in securities are carried at their fair value.Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities, including common stocks, preferred stocks, and closed-end funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt securities, such as corporate bonds, asset-backed securities, municipal bonds, and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2015: Kellner Merger Fund Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
